  Case 20-22804        Doc 12     Filed 05/11/20 Entered 05/11/20 17:05:50              Desc Main
                                   Document     Page 1 of 28




Sherilyn A. Olsen, #9418
Burke R. Gappmayer #11088
HOLLAND & HART LLP
222 S. Main Street, Suite 2200
Salt Lake City, UT 84101
Telephone: (801) 799-5800
Fax: (801) 799-5700
solsen@hollandhart.com
brgappmayer@hollandhart.com
Proposed Attorneys for Debtors-In-Possession


                     IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF UTAH


 In re:                                                       Bankruptcy No. 20-22804

 PENUMBRA BRANDS, LLC                                                 Chapter 11

                  Debtor-In-Possession,                       Honorable Joel T. Marker


  EMERGENCY MOTION OF DEBTOR FOR INTERIM AND FINAL ORDERS (I)
 AUTHORIZING THE USE OF CASH COLLATERAL; (II) GRANTING ADEQUATE
 PROTECTION LIEN; (III) AUTHORIZING THE USE OF CERTAIN PREPETITION
   ACCOUNTS; (IV) SCHEDULING A FINAL HEARING; AND (V) GRANTING
                           RELATED RELIEF


          Penumbra Brands LLC (the “Debtor”) moves the Court, pursuant to sections 105(a), 361,

362, 363, 506, and 552 of title 11 of the United States Code, 11 U.S.C. §§ 101, et seq. (the

“Bankruptcy Code”) and Rules 2002, 4001, 6004, and 9014 of the Federal Rules of Bankruptcy

Procedure (the “Bankruptcy Rules”) and Rules 2002-1, 4001-2, and 9013-1 (the “Local

Rules”), for entry of interim for an interim order (I) authorizing the use of cash collateral; (II)

granting adequate protection; (III) authorizing the use of certain prepetition accounts (identified
  Case 20-22804       Doc 12     Filed 05/11/20 Entered 05/11/20 17:05:50           Desc Main
                                  Document     Page 2 of 28




below), (IV) scheduling a final hearing; and (V) and granting related relief (the “Motion”). In

support of the Motion, the Debtor respectfully states as follows:

                                 JURISDICTION AND VENUE

       1.      This Court has jurisdiction over this case under 28 U.S.C. §§ 157 and 1334 and

the automatic reference of all bankruptcy cases to this Court pursuant to Rule 83-7.1 of the Local

Rules of Practice of the United States District Court for the District of Utah.

       2.      This matter is a core proceeding under 28 U.S.C. § 157(b)(2).

       3.      The Debtor’s corporate headquarters and its executive level and senior

management are all located in North Salt Lake City, Utah and have been for the 180 days

immediately prior to the Petition Date. Accordingly, venue of these cases and related

proceedings is proper in this District under 28 U.S.C. §§ 1408 and 1409.

                                         BACKGROUND

       4.      The Debtor filed its voluntary petition under chapter 11 of the Bankruptcy Code

on May 8, 2020 (the “Petition Date”). The Debtor continues in possession of its property and is

operating and managing its business and affairs as debtor-in-possession pursuant to sections

1107 and 1108 of the Bankruptcy Code.

       5.      Penumbra Holdings filed a voluntary petition under chapter 11 of the Bankruptcy

Code on May 8, 2020 in Case No. 20-22806. Debtor and Penumbra Holdings are collectively

referred to herein as the “Companies.”

       6.      No trustee or examiner has been appointed in these cases. No official committee

of unsecured creditors has yet been formed.




                                                 2
  Case 20-22804         Doc 12   Filed 05/11/20 Entered 05/11/20 17:05:50             Desc Main
                                  Document     Page 3 of 28




         7.     The Debtor hereby incorporates by reference the factual background set forth in

the Declaration of Gentry W. Jensen in Support of Chapter 11 Petition and Various First Day

Motions (“Jensen Declaration”) filed contemporaneously herewith and which includes, among

other things, a detailed description of the Debtor’s business and affairs, the Debtor’s capital

structure and prepetition indebtedness, and the events leading to the commencement of these

cases. Further, the Debtor repeats and sets forth relevant background for purposes of this Motion

below.

         8.     In July of 2018, the Debtor refinanced obligations owed to HTGC pursuant to

commercial loans funded by BBVA USA f/k/a Compass Bank as administrative agent for several

banks and other financial institutions or entities from time to time party thereto (“BBVA”). In

conjunction with the Loans, the Debtor (and Penumbra Holdings, where applicable, as guarantor

of the Loans) entered into the following documents with BBVA:

                a.      The Credit Agreement dated as of July 27, 2018 (the “Credit

         Agreement”).

                b.      The: (i) Revolving Note in favor of BBVA dated July 27, 2018 in the

         original face amount of $3,000,000 (the “Revolving Note”) and (ii) Term Loan Note in

         favor of BBVA dated July 27, 2018 in the original face amount of $22,000,000 (the

         “Term Note”). The amounts owed pursuant to the Revolving Note and the Term Note

         are collectively referred to as the “BBVA Loans.”

                c.      The Guarantee and Collateral Agreement dated July 27, 2018 in favor of

         BBVA (the “Collateral Agreement”).




                                                 3
  Case 20-22804       Doc 12     Filed 05/11/20 Entered 05/11/20 17:05:50             Desc Main
                                  Document     Page 4 of 28




               d.      The Intellectual Property Security Agreement dated as of July 27, 2018

       (the “IP Security Agreement”).

       9.      According to BBVA, the principal amount owed by the Debtor as of the Petition

Date is approximately $20,350,000 (the “BBVA Indebtedness”). Pursuant to the Collateral

Agreement and the IP Security Agreement, the Companies granted BBVA a lien on and security

interest in all personal property of the Companies, including certain intellectual property

identified in the Collateral Agreement and in the IP Security Agreement (collectively, the

“BBVA Collateral”). BBVA perfected its security interest in the BBVA Collateral, in part, by

filing a UCC Financing Statement with the Delaware Department of State, UCC Financing

Number 2018 5132762.

       10.     It is the Debtor’s understanding that, other than the Credit Reserve Account

(defined herein) held by JPMorgan Chase Bank, N.A. (“Chase”), BBVA is the only creditor that

asserts a security interest in the BBVA Collateral.

       11.     In light of the unsuccessful attempts to resolve non-monetary defaults with BBVA

in December 2019 and January 2020, following receipt of the Notice of Default Letter from

BBVA, and grave cash flow concerns resulting from the unforeseeable but increasingly dire

impact of Covid-19, the board of directors became concerned that BBVA would offset the

amounts owed to BBVA against the cash Penumbra LLC held on deposit with BBVA. If BBVA

took those steps, Penumbra LLC would have had no choice, but to immediately close its business

operations and terminate its 56 employees.

       12.     As a precaution, Penumbra LLC began transferring its operating funds from

BBVA to a non-primary pre-existing operating account at Chase. More specifically, through a



                                                 4
  Case 20-22804       Doc 12    Filed 05/11/20 Entered 05/11/20 17:05:50           Desc Main
                                 Document     Page 5 of 28




series of transfers between March 20 and 31, 2020, Penumbra LLC transferred $2,090,000 (the

“BBVA Funds”) to Chase. At the time of the transfer of the BBVA Funds, Penumbra LLC had

$385,952.09 on deposit with Chase (the “Chase Funds”).

       13.     Debtor previously maintained its primary operating account at BBVA. As of the

Petition Date, Debtor maintains its primary operating account at Chase (the “Chase Operating

Account”).

       14.     At the end of March 2020, Congress passed, and the President signed into law the

Coronavirus Aid, Relief, and Economic Security Act (the “CARES Act”). Pursuant to the

Paycheck Protection Program under the CARES Act, Penumbra LLC applied for and obtained a

paycheck protection program loan (the “PPP Loan”) from Chase guaranteed by the U.S. Small

Business Administration (“SBA”). On or about April 15, 2020, Penumbra LLC obtained PPP

Loan funds from Chase in the amount of $620,883 (the “PPP Funds”). The PPP Funds were

deposited into the Chase Operating Account (the same account where the Chase Funds and the

BBVA Funds were deposited). The PPP Loan is unsecured.

       15.     Collectively, the “PPP Funds,” “BBVA Funds,” “Chase Funds,” any cash on

deposit with Chase, and any cash generated post-petition from the sale of pre-petition inventory

are referred to as the “Cash Collateral.”

       16.     The Debtor maintains the following accounts with Chase:

               a.     the Chase Operating Account,

               b.     A non-primary merchant account where customers’ online purchases were

       processed (the “Chase Merchant Account”),

               c.     A business credit card accounts (the “Chase Credit Card”), and



                                                5
  Case 20-22804         Doc 12    Filed 05/11/20 Entered 05/11/20 17:05:50          Desc Main
                                   Document     Page 6 of 28




               d.       A non-primary cash reserve account or savings account and which holds

       the security for any outstanding balance on the Chase Credit Cards (“Cash Reserve

       Account,” together with the Chase Operating Account, Chase Merchant Account, Chase

       Credit Card Account, the “Chase Accounts”).

       17.     The Chase Credit Card is secured by funds held by Chase in the Cash Reserve

Account. More specifically, Chase holds $100,000, the maximum Chase Credit Card balance

amount, as security for the amounts owed on the Chase Credit Card. As of the petition date,

$10,948.42 was owed on the Chase Credit Card. It is the Debtor’s understanding that Chase

does not assert a lien in any other assets of the Debtor.

       18.     Pre-petition Debtor utilized the Chase Accounts in the ordinary course of its

business operations.

       19.     As of the petition date, Penumbra LLC maintained the following accounts and

balances:

               a.      BBVA Operating Account $3,909.82.

               b.      BBVA Merchant Account $2,163.27.

               c.      Chase Operating Account $509,514.31.

               d.      Chase Cash Reserve Account $1,861,311.07.

               e.      Chase Merchant Account $55,022.48.

       20.     The amounts held in the BBVA Operating Account and the BBVA Merchant

Account as of the Petition Date are referred to as the “BBVA Petition Funds.” The amounts

held in the Chase Operating Account, Chase Cash Reserve Account, and Chase Merchant

Account as of the Petition Date are collectively referred to as the “Chase Petition Funds.”



                                                  6
  Case 20-22804        Doc 12     Filed 05/11/20 Entered 05/11/20 17:05:50           Desc Main
                                   Document     Page 7 of 28




       21.     According to BBVA, BBVA is owed the principal amount of $20,350,000 on the

BBVA Loans.

       22.     As of the petition date, Debtor believes its assets are worth less than the amounts

owed to BBVA.

       23.     The Debtor believes BBVA holds security interests in the Debtor’s personal

property including inventory, accounts receivable, and proceeds derived from them. It is

unclear, however, whether BBVA maintains a properly perfected security interest in the funds on

deposit at Chase where the BBVA Funds have been comingled with the Chase Funds and the

PPP Funds. The Debtor does not believe that this issue needs to be resolved at this time because

BBVA is adequately protected given that Debtor proposes to (i) allow BBVA to continue to hold

the Petition BBVA Funds and (ii) provide BBVA with a replacement lien in post-petition assets

to the same extent and priority as existed prepetition, for all Cash Collateral actually expended

during the Interim Period (as subsequently defined herein) in which BBVA held a properly

perfected secured interest. This will allow the Court to resolve later whether BBVA holds a

security interest in the Cash Collateral.

       24.     Due to the emergency nature of this filing, the undersigned has not yet had a full

opportunity to review all loan agreements or related documents associated with the Loans and/or

funds held at BBVA. At this point, the Debtor relies upon its understanding that the underlying

loan documents, if any, are secured by the purported perfected liens on Debtor’s personal

property and intellectual property, pursuant to the Collateral Agreement and IP Security

Agreement and corresponding UCC Financing Statement. The Debtor reserves the right to




                                                 7
  Case 20-22804       Doc 12     Filed 05/11/20 Entered 05/11/20 17:05:50             Desc Main
                                  Document     Page 8 of 28




challenge the extent and perfection of any liens at a later date. In addition, the Debtor reserves

the right to challenge the value of the purported collateral secured by any liens.

                                     RELIEF REQUESTED

       25.     Pursuant to this Motion, on an interim basis, the Debtor seeks authority to use the

Cash Collateral in the ordinary course of business. The Debtor proposes to use the Cash

Collateral in accordance with a formal budget (the “Budget”), prepared by the Debtor which is

attached as Exhibit A hereto. The Debtor proposes to utilize Cash Collateral on an interim basis

from the Petition Date through June 13, 2020 (the “Interim Period”). The Cash Collateral will

be used to pay (i) amounts authorized for payment pursuant to other first day motions filed

concurrently herewith, (ii) operating costs and expenses, and (iii) other administrative and

bankruptcy related expenses projected to be incurred during the Interim Period, as set forth in the

Budget. Because the amount and timing of all expenses cannot be predicted exactly, the Debtor

proposes that it be considered in compliance with the Budget so long as the Debtor does not

exceed by the Budget by more than 10% per line item (on a cumulative basis).

       26.     Further, the Debtor seeks the authority to continue the use of its prepetition bank

accounts including the accounts at BBVA and Chase, cash management systems, treasury

management systems, or business forms (collectively, the “Existing Accounts”). Allowing the

Debtor to continue to utilize the Existing Accounts post-petition will allow the Debtor to

continue to receive payments on existing and new orders without interruption or delay.

       27.     The Debtor requests a preliminary hearing on an emergency basis to approve this

interim request pursuant to Bankruptcy Rule 4001(b)(2) and that a final hearing be set at the

Court’s discretion but no later than thirty (30) days after entry of an Order on this Motion.



                                                 8
  Case 20-22804       Doc 12      Filed 05/11/20 Entered 05/11/20 17:05:50           Desc Main
                                   Document     Page 9 of 28




       28.     Pursuant to L.B.R. 4001-2, the following also addresses each of the provisions

identified in L.B.R. 4001-2 and identifies the location of the related provisions in the proposed

Interim Order attached hereto as Exhibit B. In the event the information set forth below

conflicts or is otherwise inconsistent with the terms of the Interim Order, the Interim Order shall

govern.

                                    L.B.R. 4001-2 Provisions
   Required Information/                    Summary                           Location in
   Highlighted Provision                                                    Interim Order
Cross-collateralization           None. Adequate protection         N/A
                                  liens on post-petition property
                                  will be granted only to protect
                                  against diminution in value of
                                  prepetition collateral.
Provisions or findings of fact    None.                             N/A
regarding validity, perfection
or amount of secured party’s
lien or debt that bind the estate
or all parties in interest
552(b) Waivers                    None.                             N/A
Waivers of avoidance actions      None.                             N/A
Adequate protection               None.                             N/A
provisions that create liens on
claims for relief arising under
sections 544, 545, 547, 548,
and 549 of the Bankruptcy
Code
Provisions deeming                None.                             N/A
prepetition secured debt to be
post-petition debt or that use
post-petition loans from a
prepetition secured creditor to
pay part or all of that secured
creditor’s prepetition debt,
other than as provided in
552(b).


                                                 9
     Case 20-22804     Doc 12      Filed 05/11/20 Entered 05/11/20 17:05:50               Desc Main
                                   Document      Page 10 of 28




                                      L.B.R. 4001-2 Provisions
     Required Information/                    Summary                            Location in
     Highlighted Provision                                                     Interim Order
Provisions that provide            None.                               N/A
disparate treatment for
professionals
Provisions that prime any          None.                               N/A
secured lien without consent
of the lienor

                               BASIS FOR RELIEF REQUESTED

1.       Use of Cash Collateral

         a.     Section 363(c)(1) of the Bankruptcy Code authorizes a debtor in possession to use

property of the estate in the ordinary course of business. To use cash collateral, however, one of

two conditions must be satisfied: (1) each entity with an interest in the cash collateral consents to

its use, or (2) the court, after notice and a hearing, authorizes such use. 11 U.S.C. § 363(c)(2). In

the latter instance, the court is instructed to prohibit or condition the use of cash collateral as is

necessary to provide adequate protection for the interests of the secured party. 11 U.S.C.

§ 363(e). After notice and a hearing, the Court may approve a debtor’s use of cash collateral

without the secured creditor’s consent, but “to the extent necessary to avoid immediate and

irreparable harm to the estate pending a final hearing.” Fed. R. Bank. P. 4001(b).

         b.     In order for a court to authorize the use of cash collateral over a secured party’s

objection, the secured creditor’s interest in the cash collateral must be adequately protected. See

In re Bluejay Properties, LLC, 512 B.R. 390, 2014 WL 948631, at *3 (B.A.P. 10th Cir. Mar. 12,

2014). The debtor has the burden of proof on the issue of adequate protection. See 11 U.S.C.

363(e); Consolidated Capital Income Trust v. Colter, Inc., 47 B.R. 1008, 1010 (D. Colo. 1987);



                                                   10
  Case 20-22804        Doc 12     Filed 05/11/20 Entered 05/11/20 17:05:50              Desc Main
                                  Document      Page 11 of 28




In re Diaconx Corp., 69 B.R. 333, 338 (Bankr. E.D. Pa. 1987) (burden of proof of proving

adequate protection is on debtor seeking to use cash collateral). In the context of a cash

collateral motion, the purpose of adequate protection is to protect the secured lender from a

diminution in the value of its collateral during the period in which it is prevented from

foreclosing upon such collateral by the automatic stay. In re Dalton Resources, Inc., 54 F.3d

722, 728-30 (11th Cir. 1995). As set forth in Section 361, adequate protection may be provided

by making cash payments to a creditor, granting a creditor additional or replacement liens, or

granting a creditor such other relief as will result in the realization of the indubitable equivalent

of its interest in property. See In re Bluejay Properties, at *3.

       c.      Courts have found that a secured creditor is adequately protected where the level

of the secured creditor’s collateral is not decreasing over time. In re Dynaco Corp., 162 B.R.

389, 394 (Bankr. D. N.H. 1993) (secured creditor was adequately protected and debtor was

authorized to use cash collateral where level of collateral was not declining). Adequate

protection is intended to protect against a decline in a creditor’s security cushion, it is not

intended to allow a creditor to improve the security cushion it had prepetition. See In re Gallegos

Research Group, Corp., 193 B.R. 577, 584 (Bankr. D. Colo. 1995).

       d.      The United States Court of Appeals for the Tenth Circuit has recognized that

access to cash collateral at the beginning of a chapter 11 case is critical to the prospects of a

successful reorganization and that a bankruptcy court must be flexible in granting adequate

protection:

               In this case, Debtors, in the midst of a Chapter 11 proceeding, have
               proposed to deal with cash collateral for the purpose of enhancing
               the prospects of reorganization. This quest is the ultimate goal of
               Chapter 11. Hence, the Debtors’ efforts are not only to be


                                                  11
  Case 20-22804        Doc 12     Filed 05/11/20 Entered 05/11/20 17:05:50               Desc Main
                                  Document      Page 12 of 28




                encouraged, but also their efforts during the administration of
                the proceeding are to be measured in light of that quest. Because
                the ultimate benefit to be achieved by a successful reorganization
                inures to all the creditors of the estate, a fair opportunity must be
                given to the Debtors to achieve that end. Thus, while interests of
                the secured creditor whose property rights are of concern to the
                court, the interests of all other creditors also have bearing upon the
                question of whether use of cash collateral shall be permitted during
                the early stages of administration.

                The first effort of the court must be to insure the value of the
                collateral will be preserved. Yet, prior to confirmation of a plan of
                reorganization, the test of that protection is not by the same
                measurements applied to the treatment of a secured creditor in a
                proposed plan. In order to encourage the Debtors’ efforts in the
                formative period prior to the proposal of a reorganization, the
                court must be flexible in applying the adequate protection
                standard. In doing so, however, care must be exercised to insure
                that the vested property rights of the secured creditor and the
                values and risks bargained for by that creditor prior to bankruptcy
                are not detrimentally affected.

In re O’Connor, 808 F.2d 1393, 1397-1398 (10th Cir. 1987) (emphasis added) (internal citations

omitted).

        e.      In this case, ample cause exists to grant the Debtor authority to use the Cash

Collateral during the Budget Period. Without the ability to use the Cash Collateral, the Debtor

will not be able to successfully transition into Chapter 11 and otherwise preserve and maximize

the value of its assets for the benefit of its creditors and the estate. The Debtor’s primary source

of cash and ability to maximize value in this case is dependent upon collecting future revenue

from the sale of inventory and the purchase of new inventory. Thus, the use of the Cash

Collateral is essential to Debtor’s ability to efficiently preserve and maximize the value of its

assets as it transitions into Chapter 11.




                                                 12
  Case 20-22804        Doc 12      Filed 05/11/20 Entered 05/11/20 17:05:50            Desc Main
                                   Document      Page 13 of 28




        f.      During the Budget Period, with the benefit of the automatic stay and access to the

Cash Collateral, the Debtor intends to focus on increasing its revenues from the continued

acquisition and sale of inventory. Without access to the Cash Collateral at this critical point in

the case, however, Debtor will be unable to reorganize its business and maximize value for the

benefit of its creditors and the estate.

        g.      The Debtor submits that whatever interests that BBVA may have in the Cash

Collateral are adequately protected by virtue of the adequate protection provided for in the

proposed Interim Order and Final Order. To protect against diminution in the value of the

prepetition collateral, the Debtor proposes to (i) allow BBVA to continue to hold the Petition

BBVA Funds and (ii) provide BBVA with a replacement lien in post-petition assets to the same

extent and priority as existed prepetition, for all cash collateral actually expended during the

duration of the interim cash collateral Order.

        h.      In addition, pursuant to section 105(a) of the Bankruptcy Code, the Bankruptcy

Court may issue any order, process, or judgment that is necessary or appropriate to carry out the

provisions of the Bankruptcy Code. The Debtor respectfully submits that the entry of an order

authorizing use of cash collateral under the circumstances in necessary and appropriate to enable

them to continue operating and to maximize the value of its assets and should be approved.

        i.      Likewise, the Debtor submits that the ability to continue the use of its Existing

Accounts is necessary and appropriate to enable the Debtor to continue operating, maximize the

value of its assets, and contribute toward a successful reorganization.

        j.      The Debtor further submits that immediate relief in the form of the proposed

Interim Order is necessary to avoid irreparable harm during the Interim Period.



                                                 13
     Case 20-22804     Doc 12     Filed 05/11/20 Entered 05/11/20 17:05:50            Desc Main
                                  Document      Page 14 of 28




         k.     Based upon the foregoing, using cash collateral is necessary and appropriate, is in

the best interests of the Debtor and its estate, and should be authorized.

2.       Final Hearing and Notice Procedures

         a.     The Debtor proposes that it serve a copy of the Interim Order within three

business days of its entry, together with a notice of the final hearing on the Motion (the “Final

Hearing Notice”), by overnight mail, facsimile, email or hand-delivery, on the Notice Parties

(defined below) and on any party that files a request for notice pursuant to Rule 2002 of the

Bankruptcy Rules. Any objections to the Motion or the entry of the Final Order shall (i) be in

writing, (ii) be filed with the Bankruptcy Court by no later than 4 p.m. on the day that is not less

than seven calendar days before the final hearing (the “Objection Deadline”), and (iii) be served

upon the following parties so as to be actually received by the Objection Deadline: (a) the Office

of the United States Trustee for the District of Utah, (b) counsel for the Debtor: Holland & Hart

LLP, 222 S. Main St., Suite #2200, Salt Lake City, UT 84101, Attn: Sherilyn A. Olsen (c)

counsel for BBVA, (d) Chase, and (e) counsel for any official committee that may be appointed

in these cases, and (e) all parties who have filed a request for notice pursuant to Bankruptcy Rule

2002.

                                              NOTICE

         Notice of this Motion has been given to (i) the Office of the United States Trustee for the

District of Utah, (ii) counsel for BBV, (iii) Chase, (iv) the creditors appearing on the Debtors’

consolidated list of top 20 unsecured creditors, and (v) all parties requesting notices pursuant to

Bankruptcy Rule 2002. The Debtor submits that, in light of the nature of the relief requested, no

other or further notice need be given.



                                                 14
  Case 20-22804       Doc 12     Filed 05/11/20 Entered 05/11/20 17:05:50            Desc Main
                                 Document      Page 15 of 28




        WHEREFORE, the Debtor respectfully requests that the Court enter the Interim Order

and, following the final hearing on this Motion, the Final Order granting the relief requested

herein and such other and further relief as the Court deems just and proper.

        DATED this 11th day of May, 2020.

                                             HOLLAND & HART LLP


                                             /s/ Sherilyn A. Olsen
                                             Sherilyn A. Olsen
                                             Proposed Attorneys for Debtor-In-Possession
14624555_4




                                                15
                                             Case 20-22804              Doc 12             Filed 05/11/20 Entered 05/11/20 17:05:50                                                    Desc Main
                                                                                           Document      Page 16 of 28

Penumbra Brands
Beginning Date                                      10-May-20       17-May-20      24-May-20      31-May-20       07-Jun-20       14-Jun-20      21-Jun-20      28-Jun-20       05-Jul-20      12-Jul-20      19-Jul-20       26-Jul-20    02-Aug-20
Week End Date                                       16-May-20       23-May-20      30-May-20      06-Jun-20       13-Jun-20       20-Jun-20      27-Jun-20      04-Jul-20       11-Jul-20      18-Jul-20      25-Jul-20       01-Aug-20    08-Aug-20
Cash Movement
Operating Inflows
Online Sales- Sweep from merchant accounts                  -               -          225,000            -               -              -              -          225,000             -              -              -          225,000          -
A/R Receipts- Amazon                                        500             500            500            500             500            500            500            500             500            500            500            500          500
A/R Receipts- Brightstar                                    -               -              -              -               -              -           45,450            -             8,000          8,000          8,000          8,000        8,000
A/R Receipts- Ice Mobility                                  -               -              -           10,250           3,937          1,626         11,210         43,240          17,000         17,000         17,000        163,050       17,000
A/R Receipts- Tessco                                     36,748          10,725        107,450         22,317           9,985         50,952         43,100         28,957         120,000        120,000        120,000        120,000      120,000
A/R Receipts- VoiceComm                                     -               -          215,752        116,263          62,836            -          168,894            -            15,000         15,000         15,000         15,000       15,000
A/R Receipts- Other                                       1,230           6,673            595            -               -                16         7,118         26,000          15,000         15,000         15,000         15,000       15,000
Total Operating Inflows*                                 38,478          17,898        549,297        149,330          77,258         53,094        276,272        323,697         175,500        175,500        175,500        546,550      175,500
Operating Outflows
Payroll                                                      -         150,000             -          225,000            -            75,000            -          150,000             -              -          150,000            -        150,000
Operations                                              273,000*        90,000          90,000         90,000         90,000          90,000         90,000         90,000          90,000         90,000         90,000         90,000       90,000
Marketing & Sales                                            -           5,000           5,000          5,000          5,000           5,000          5,000          5,000           5,000          5,000          5,000          5,000        5,000
Research & Development                                       -             -               -            3,233            -               -              -            3,233             -              -              -            3,233          -
Legal & Professional Fees                                    -             -               -              -              -               -              -              -               -              -              -              -            -
Rent & Facilities                                            -           1,800          22,874          1,100            -             1,800         20,575          1,100             -            1,800         22,874            -          1,100
Office Expense                                               -             600             600            600            600             600            600            600             600            600            600            600          600
IT & Computers                                               -             -             6,200            -              -             6,200            -              -             6,200            -              -            6,200          -
Company Credit Cards                                         -             -               -           50,000        100,000             -              -           50,000         100,000            -              -           50,000      100,000
Fees & Taxes                                                 -           2,000             -              -              500           2,000            -              -               500          2,000            -              -            -
Other Expenses                                               -             -               -              -              -               -              -              -               -              -              -              -            -
Total Cash Outflows                                     273,000        249,400         124,674        374,933        196,100         180,600        116,175        299,933         202,300         99,400        268,474        155,033      346,700
Net Cash Flow                                          (234,522)      (231,502)       424,623        (225,603)      (118,842)      (127,507)       160,097          23,765        (26,800)         76,100        (92,974)       391,518     (171,200)

Cash Accounts
Operating Account
Ending Balance Operating Account                        338,591        107,088         531,711        306,109        187,267          59,760        219,857        243,622         216,822        292,922        199,948        591,465      420,265

Claims Processing Account
Ending Balance Claims Processing Account                 84,710          84,710         84,710         84,710          84,710         84,710         84,710          84,710         84,710         84,710         84,710          84,710       84,710

Merchant Account
Ending Balance Merchant Account                          97,166        137,166          17,166         45,166          85,166        125,166        165,166          33,166         73,166        113,166        153,166          21,166       61,166

Reserve Account
Ending Balance Reserve Account                        1,861,311       1,861,311      1,861,311      1,861,911      1,861,911       1,861,911      1,861,911      1,862,511       1,862,511      1,862,511      1,862,511       1,863,111    1,863,111
Operating + Reserve + Merchant accounts              2,297,068       2,105,565      2,410,188      2,213,186       2,134,344      2,046,837      2,246,934       2,139,299      2,152,499      2,268,599       2,215,625      2,475,742    2,344,542
                                                   *This Operations expense assumes the Court grants the Debtor’s proposed Motion to Pay Critical Vendors and that Penumbra pays the full amounts identified in the Motion.




                                                                                                                                                                                                                                            A
  Case 20-22804       Doc 12    Filed 05/11/20 Entered 05/11/20 17:05:50           Desc Main
                                Document      Page 17 of 28




Order Prepared and Submitted by:
Sherilyn A. Olsen, #9418
Burke R. Gappmayer #11088
Holland & Hart LLP
222 S. Main Street, Suite 2200
Salt Lake City, UT 84101
Telephone: (801) 799-5800
Fax: (801) 799-5700
solsen@hollandhart.com
brgappmayer@hollandhart.com
Proposed Attorneys for Debtors-In-Possession


                     IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF UTAH


 In re:                                                    Bankruptcy No. 20-22804

 PENUMBRA BRANDS, LLC                                             Chapter 11

                 Debtor-In-Possession,                     Honorable Joel T. Marker


INTERIM ORDER GRANTING EMERGENCY MOTION OF DEBTOR FOR INTERIM
 AND FINAL ORDERS (I) AUTHORIZING THE USE OF CASH COLLATERAL; (II)
   GRANTING ADEQUATE PROTECTION; (III) AUTHORIZING THE USE OF
  CERTAIN PREPETITION ACCOUNTS; (IV) SCHEDULING A FINAL HEARING;
                 AND (V) GRANTING RELATED RELIEF


          THIS CAUSE was scheduled for hearing before the Court upon the Emergency Motion

of Debtor for Interim and Final Orders (I) Authorizing the Use of Cash Collateral; (II) Granting

Adequate Protection; (III) Authorizing the Use of Certain Prepetition Accounts, (IV) Scheduling




                                                                                                   B
     Case 20-22804      Doc 12     Filed 05/11/20 Entered 05/11/20 17:05:50            Desc Main
                                   Document      Page 18 of 28




a Final Hearing; and (V) Granting Related Relief (the “Motion”) filed by the Debtor Penumbra

Brands LLC (“Debtor”) on May 11, 2020.1 An interim hearing was held on the Motion on May

13, 2020, at which Sherilyn A. Olsen appeared on behalf of the Debtor. Other parties present

noted their appearances on the record.

          From the pleadings, evidence presented, the record in the case, and the representations

and agreements of the relevant parties, it appears to the Court that the relief requested is (a)

justified and necessary in part pursuant to the terms and conditions set forth below, (b)

reasonable and appropriate, and (c) in the best interests of the bankruptcy estate and its creditors

and should be approved on a limited basis.

          THEREFORE, based upon the Motion, the record in this matter, and the representations

of counsel, the Court makes the following FINDINGS OF FACT and CONCLUSIONS OF

LAW for the limited purpose of this interim order:

          A.     The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

1334, as this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

          B.     The Debtor filed a voluntary petition seeking relief under Chapter 11 of the

Bankruptcy Code on May 8, 2020 (the “Petition Date”), Case No. 20-22804 (the “Bankruptcy

Case”), and currently operates as Debtor-in-Possession.

          C.     The Debtor is a limited liability company organized under the laws of the State of

Delaware, with a principal place of business in North Salt Lake City, Utah. The Debtor designs,

manufacturers, packages, distributes, and sells accessories for mobile devises.

          D.     On or about May 11, 2020, the Debtor filed the Motion.


1
    Unless otherwise defined herein, defined terms shall have the meanings set forth in the Motion.
  Case 20-22804       Doc 12     Filed 05/11/20 Entered 05/11/20 17:05:50            Desc Main
                                 Document      Page 19 of 28




       E.      In June 2018, Debtor refinanced its obligations pursuant to commercial loans

funded by BBVA USA f/k/a Compass Bank, as administrative agent for several banks and other

financial institutions or entities from time to time party thereto (“BBVA”).

       F.      On July 27, 2018, the Debtor (i) entered into that certain Credit Agreement dated

as of July 27, 2018 with BBVA (the “Credit Agreement”) with respect to certain commercial

loans as identified therein; (ii) executed in favor of BBVA that certain Revolving Note in the

original face amount of $3,000,000 (the “Revolving Note”); (iii) executed in favor of BBVA that

certain Term Loan Note in the original face amount of $22,000,000 (the “Term Note,” and,

together with the Revolving Note, the “BBVA Loans”); (iv) entered into that certain Guarantee

and Collateral Agreement in favor of BBVA with Penumbra Holdings (together with Debtor, the

“Companies”) as Guarantor (the “Collateral Agreement”); and (v) entered into that certain

Intellectual Property Security Agreement with BBVA (the “IP Security Agreement”).

       G.      Pursuant to the Collateral Agreement and the IP Security Agreement, BBVA was

granted a lien on and security interest in all personal property of the Companies, including

certain intellectual property identified in the Collateral Agreement and in the IP Security

Agreement (collectively, the “BBVA Collateral”).

       H.      BBVA perfected its security interest in the BBVA Collateral, in part, by filing a

UCC Financing Statement with the Delaware Department of State, UCC Financing Number

2018 5132762.

       I.      Debtor previously maintained its primary operating account at BBVA. As of the

Petition Date, Debtor maintains its primary operating account at JP Morgan Chase Bank

(“Chase,” and such account the “Chase Operating Account”). Through a series of transfers



                                                 3
  Case 20-22804       Doc 12    Filed 05/11/20 Entered 05/11/20 17:05:50           Desc Main
                                Document      Page 20 of 28




between March 20 and 31, 2020, Debtor transferred $2,090,000 (the “BBVA Funds”) to Chase.

At the time of the transfer of the BBVA Funds, Debtor had $385,952.09 on deposit with Chase

(the “Chase Funds”).

       J.      At the end of March 2020, Congress passed, and the President signed into law the

Coronavirus Aid, Relief, and Economic Security Act (the “CARES Act”). Pursuant to the

Paycheck Protection Program under the CARES Act, Penumbra LLC applied for an obtained a

paycheck protection program loan (the “PPP Loan”) from Chase guaranteed by the U.S. Small

Business Administration (“SBA”). On or about April 15, 2020, Penumbra LLC obtained PPP

Loan funds from Chase in the amount of $620,883 (the “PPP Funds”).

       K.      The PPP Funds were deposited into the Chase Operating Account (the same

account where the Chase Funds and the BBVA Funds were deposited).

       L.      Collectively, the “PPP Funds,” “BBVA Funds,” “Chase Funds,” any cash on

deposit with Chase, and any cash generated post-petition from the sale of pre-petition inventory

are referred to as the “Cash Collateral.”

       M.      The Debtor also maintains the following accounts with Chase:

               a.      non-primary operating account (the “Chase Operating Account”),

               b.      a non-primary merchant account where customers’ online purchases were

                       processed (the “Chase Merchant Account”),

               c.      A business credit card accounts (the “Chase Credit Card”), and

               d.      A non-primary cash reserve account or savings account and which holds

                       the security for any outstanding balance on the Chase Credit Cards (“Cash




                                                4
  Case 20-22804         Doc 12    Filed 05/11/20 Entered 05/11/20 17:05:50         Desc Main
                                  Document      Page 21 of 28




                        Reserve Account,” together with the Chase Operating Account, Chase

                        Merchant Account, Chase Credit Card Account, the “Chase Accounts”).

       N.      The Chase Credit Card is secured by funds held by Chase in the Cash Reserve

Account. More specifically, Chase holds $100,000, the maximum Chase Credit Card balance

amount, as security for the amounts owed on the Chase Credit Card. As of the petition date,

$10,948.42 was owed on the Chase Credit Card. It is the Debtor’s understanding that Chase

does not assert a lien in any other assets of the Debtor.

       O.      Pre-petition Debtor utilized the Chase Accounts in the ordinary course of its

business operations.

       P.      As of the petition date, Penumbra LLC maintained the following accounts and

balances:

               a.      BBVA Operating Account $3,909.82.

               b.      BBVA Merchant Account $2,163.27.

               c.      Chase Operating Account $509,514.31.

               d.      Chase Cash Reserve Account $1,861,311.07.

               e.      Chase Merchant Account $55,022.48.

       Q.      The amounts held in the BBVA Operating Account and the BBVA Merchant

Account as of the Petition Date are referred to as the “BBVA Petition Funds.” The amounts

held in the Chase Operating Account, Chase Cash Reserve Account, and Chase Merchant

Account as of the Petition Date are collectively referred to as the “Chase Petition Funds.”

       R.      According to BBVA, BBVA is owed the principal amount of $20,350,000 on the

BBVA Loans.



                                                  5
  Case 20-22804        Doc 12     Filed 05/11/20 Entered 05/11/20 17:05:50              Desc Main
                                  Document      Page 22 of 28




       S.      As of the petition date, Debtor believes its assets are worth less than the amounts

owed to BBVA.

       T.      The Debtor believes that a continuation of the Debtor’s operations and

reorganization of its affairs will generate the greatest source of funds for its creditors, including

BBVA. In order to continue and maintain its operations, the Debtor will be required to incur

certain operating expenses, including, inter alia, payroll, utilities, rent, insurance, purchasing

inventory, and other operating expenses, to remain in business and proceed with the

reorganization contemplated in the Bankruptcy Case.

       U.      The Debtor’s sole source of income is through continued operations, including the

sale of inventory and the collection of outstanding accounts receivable, and must use accounts

receivable and inventory to fund its necessary expenses of operation. The Cash Collateral may

or may not include the BBVA Collateral.

       V.      The terms and conditions of this Order will provide adequate protection of the

interests, if any, of BBVA for the Debtor’s interim use of the Cash Collateral.

       W.      By proposing the use of the Cash Collateral pursuant to this Order and the

Approved Budget, the Debtor has exercised prudent business judgment consistent with its

fiduciary duties.

       X.      The Debtor seeks the authority to continue the use of its prepetition bank accounts

including the accounts at BBVA and Chase (the “Banks”), cash management systems, treasury

management systems, or business forms (collectively, the “Existing Accounts”). Allowing the

Debtor to continue to utilize the Existing Accounts post-petition will allow the Debtor to

continue to receive payments on existing and new orders without interruption or delay.



                                                  6
  Case 20-22804       Doc 12     Filed 05/11/20 Entered 05/11/20 17:05:50            Desc Main
                                 Document      Page 23 of 28




       Y.      Good and sufficient cause exists for the issuance of this Order, to prevent

immediate and irreparable harm to the Debtor’s estate.

       Z.      The requirements of the Federal Rules of Bankruptcy Procedure and the

Bankruptcy Code, including without limitation Federal Rule of Bankruptcy Procedure 4001(d),

have been satisfied for the Debtor’s use of the Collateral and for the grant of adequate protection

to BBVA upon the terms set forth in this Order.

       NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED,

as follows:

       1.      The Motion is GRANTED, in part, on an interim basis on the terms set forth

herein. Nothing in this Order shall preclude the Court from entering a final order authorizing use

of cash collateral with respect to the Motion (the “Final Cash Collateral Order”).

       2.      The Debtor shall have the authority to use the Cash Collateral including accounts

receivable generated by the Debtor on a post-petition basis pursuant to the terms and limitations

set forth in this Order and the budget attached hereto. Notwithstanding § 552 of the Bankruptcy

Code and pursuant to § 361 of the Bankruptcy Code, BBVA is granted a continuing post-petition

lien and security interest in all property and categories of property of the Debtor in which and of

the same priority as each held as of the Petition Date, and the proceeds thereof, whether acquired

pre-petition or post-petition (the “Post-Petition Collateral”), equivalent to a lien granted under

§§ 364(c)(2) and (3) of the Bankruptcy Code (the “Adequate Protection Lien”).

       3.      The Adequate Protection Lien is granted to the extent the BBVA Collateral is

used by the Debtor and to the extent and with the same priority in the Debtor’s Post-Petition

Collateral, and the proceeds thereof, that BBVA held in the Debtor’s pre-petition collateral.



                                                  7
  Case 20-22804         Doc 12     Filed 05/11/20 Entered 05/11/20 17:05:50             Desc Main
                                   Document      Page 24 of 28




       4.        The automatic stay provisions of Bankruptcy Code § 362 are hereby modified to

permit (a) the Debtor and BBVA to implement and perform the terms of this Order, and (b) the

creation and perfection of all Liens granted by this Order. The Debtor and BBVA shall not be

required to enter into any additional security agreements to create, memorialize, and/or perfect

the Adequate Protection Lien, or to file UCC financing statements or other instruments with any

other filing authority or take any other action to perfect the Adequate Protection Lien, which

shall be and are deemed valid, binding, enforceable and automatically perfected upon entry of

the First Interim Order.

       5.        The Adequate Protection Lien shall be in addition to all security interests, liens

and rights of set-off existing in favor of BBVA on the Petition Date.

       6.        In addition, BBVA shall be entitled to continue to hold the BBVA Petition Funds

until further order of the Court. Any funds deposited into the Debtor’s accounts at BBVA post-

petition, shall be considered Cash Collateral and may be utilized the Debtor pursuant to the terms

of this Order.

       7.        The Debtor shall be authorized to use the Cash Collateral for its post-petition,

necessary, actual, and reasonable operating expenses, as detailed in the budget attached hereto as

Exhibit A (the “Approved Budget”), but only to the extent set forth in the Approved Budget

provided, however, that the Debtor shall be considered in compliance with the Approved Budget

as long as the Debtor does not exceed the Approved Budget by more than 10% per line item.

       8.        Unless authorized by order of this Court and only to the extent provided in the

Approved Budget, the Debtor shall not use the Adequate Protection Collateral for payment of

any expense of any affiliate of the Debtor and the Debtor shall not use Adequate Protection



                                                   8
  Case 20-22804        Doc 12      Filed 05/11/20 Entered 05/11/20 17:05:50            Desc Main
                                   Document      Page 25 of 28




Collateral for the payment of any pre-petition indebtedness or obligation of, or pre-petition claim

against, the Debtor.

        9.      This Order is entered without prejudice to the claims, rights, and defenses that the

Debtor and/or any other party in interest may have to challenge the validity, priority or extent of

the liens asserted by BBVA and any and all claims, rights, and defenses BBVA may assert in any

action to challenge the validity, priority, or extent of the liens asserted.

        10.     The Debtor is authorized to continue the use of prepetition bank accounts, cash

management systems, treasury management systems, or business forms, or any similar orders, to

the extent such use does not conflict with the use of the Cash Collateral use authorized by this

Order; otherwise, this Order is deemed to control. In furtherance of the preceding sentence, with

respect to the Debtor’s pre-petition checking, disbursement and/or operating account(s)

maintained at the Banks as of the Petition Date (the Existing Accounts), effective as of the time

of commencement of the Debtor’s Chapter 11 case on the Petition Date:

                a.      the Debtor is authorized to maintain and continue to use the Existing

                        Accounts, to deposit funds into and withdraw funds from the Existing

                        Accounts by all usual means, including without limitation, checks, wire

                        transfers, automated transfers and other debits, and to treat the Existing

                        Accounts for all purposes as debtor-in-possession accounts;

                b.      Banks are authorized to maintain, service and administer the Existing

                        Accounts and any other accounts opened at the Banks subsequent to the

                        Petition Date in accordance with applicable non-bankruptcy law and the

                        service agreements and related documentation between the Debtor and to



                                                   9
  Case 20-22804       Doc 12       Filed 05/11/20 Entered 05/11/20 17:05:50            Desc Main
                                   Document      Page 26 of 28




                       enjoy the rights, benefits, Liens and privileges thereof, including without

                       limitation the right to charge treasury management fees, and the automatic

                       stay provisions of Bankruptcy Code § 362 are hereby modified for such

                       purposes;

               c.      no check drawn or issued by the Debtor on the Existing Accounts prior the

                       Petition Date but presented for payment subsequent to the Petition Date

                       shall not be honored by the Banks unless specifically authorized by order

                       of the Court, and the Debtor shall make no request or demand of the

                       Banks for the withdrawal of funds from the Existing Accounts (whether

                       by checks, wire transfers, automated transfers or otherwise) for payment

                       of any pre-petition obligation, unless such has been authorized by order of

                       the Court, and the Banks shall have no liability to the Debtor, its estate

                       and/or its creditors to the extent that the Banks honors any request or

                       demand by the Debtor for the withdrawal of funds from the Existing

                       Accounts contrary to the provisions of this subparagraph, either (i) at the

                       direction of the Debtor upon which the Banks are authorized to rely

                       without further inquiry, (ii) in the good faith belief that the Court has

                       authorized same or (iii) inadvertently unless such inadvertence constitutes

                       gross negligence or willful misconduct on the part of the Banks.

       11.     This Order shall remain in full force and effect until the earlier of the (a) entry of

an Order by the Court modifying the terms of this Order; (b) entry of an Order by the Court

terminating this Order for cause, including but not limited to breach of its terms and conditions;



                                                 10
  Case 20-22804        Doc 12     Filed 05/11/20 Entered 05/11/20 17:05:50             Desc Main
                                  Document      Page 27 of 28




(c) upon filing of a notice of default as provided in this Order; (d) the entry of a subsequent

interim or final Order approving use of cash collateral; (e) the appointment of a trustee or

examiner in this proceeding; (f) the dismissal or conversion of this Bankruptcy Case to a

proceeding under chapter 7 of the Bankruptcy Code or (g) June ____, 2020 at ___ _.m.

        12.    If any or all of the provisions of this Order are hereafter modified, vacated or

stayed by any subsequent order of this Court or any other court, such stay, modification or

vacation shall not affect the validity or enforceability of any lien or priority authorized or created

hereby prior to the effective date of such modification, stay, vacation or Final Cash Collateral

Order. The validity and enforceability of all liens and priorities authorized or created in this

Order shall survive the conversion of this case to a proceeding under chapter 7 of the Bankruptcy

Code, the dismissal of this Bankruptcy Case, or confirmation of a Chapter 11 plan and

notwithstanding anything to the contrary set forth in § 349(b)(3) of the Bankruptcy Code. This

Order shall be binding upon and inure to the benefit of the Debtor. The terms and provisions of

this Order and any liens and claims granted or permitted by this Order, shall bind any

subsequently appointed chapter 11 or chapter 7 trustee in this Bankruptcy Case under any

provision of the Bankruptcy Code, which is an integral part of this Order.

        13.    The Debtor shall serve notice of this Order on all parties entitled to receive the

same pursuant to Federal Rules of Bankruptcy Procedure 1007 and 4001.

        14.    Unless additional agreement for the interim or final use of cash collateral is

reached by the parties, further hearing on this matter shall be held on June ___, 2020 at the

United States Bankruptcy Court for the District of Utah at ____ _.m.

                                    ---END OF DOCUMENT---
14624780_v2



                                                 11
                                             Case 20-22804              Doc 12             Filed 05/11/20 Entered 05/11/20 17:05:50                                                    Desc Main
                                                                                           Document      Page 28 of 28

Penumbra Brands
Beginning Date                                      10-May-20       17-May-20      24-May-20      31-May-20       07-Jun-20       14-Jun-20      21-Jun-20      28-Jun-20       05-Jul-20      12-Jul-20      19-Jul-20       26-Jul-20    02-Aug-20
Week End Date                                       16-May-20       23-May-20      30-May-20      06-Jun-20       13-Jun-20       20-Jun-20      27-Jun-20      04-Jul-20       11-Jul-20      18-Jul-20      25-Jul-20       01-Aug-20    08-Aug-20
Cash Movement
Operating Inflows
Online Sales- Sweep from merchant accounts                  -               -          225,000            -               -              -              -          225,000             -              -              -          225,000          -
A/R Receipts- Amazon                                        500             500            500            500             500            500            500            500             500            500            500            500          500
A/R Receipts- Brightstar                                    -               -              -              -               -              -           45,450            -             8,000          8,000          8,000          8,000        8,000
A/R Receipts- Ice Mobility                                  -               -              -           10,250           3,937          1,626         11,210         43,240          17,000         17,000         17,000        163,050       17,000
A/R Receipts- Tessco                                     36,748          10,725        107,450         22,317           9,985         50,952         43,100         28,957         120,000        120,000        120,000        120,000      120,000
A/R Receipts- VoiceComm                                     -               -          215,752        116,263          62,836            -          168,894            -            15,000         15,000         15,000         15,000       15,000
A/R Receipts- Other                                       1,230           6,673            595            -               -                16         7,118         26,000          15,000         15,000         15,000         15,000       15,000
Total Operating Inflows*                                 38,478          17,898        549,297        149,330          77,258         53,094        276,272        323,697         175,500        175,500        175,500        546,550      175,500
Operating Outflows
Payroll                                                      -         150,000             -          225,000            -            75,000            -          150,000             -              -          150,000            -        150,000
Operations                                              273,000*        90,000          90,000         90,000         90,000          90,000         90,000         90,000          90,000         90,000         90,000         90,000       90,000
Marketing & Sales                                            -           5,000           5,000          5,000          5,000           5,000          5,000          5,000           5,000          5,000          5,000          5,000        5,000
Research & Development                                       -             -               -            3,233            -               -              -            3,233             -              -              -            3,233          -
Legal & Professional Fees                                    -             -               -              -              -               -              -              -               -              -              -              -            -
Rent & Facilities                                            -           1,800          22,874          1,100            -             1,800         20,575          1,100             -            1,800         22,874            -          1,100
Office Expense                                               -             600             600            600            600             600            600            600             600            600            600            600          600
IT & Computers                                               -             -             6,200            -              -             6,200            -              -             6,200            -              -            6,200          -
Company Credit Cards                                         -             -               -           50,000        100,000             -              -           50,000         100,000            -              -           50,000      100,000
Fees & Taxes                                                 -           2,000             -              -              500           2,000            -              -               500          2,000            -              -            -
Other Expenses                                               -             -               -              -              -               -              -              -               -              -              -              -            -
Total Cash Outflows                                     273,000        249,400         124,674        374,933        196,100         180,600        116,175        299,933         202,300         99,400        268,474        155,033      346,700
Net Cash Flow                                          (234,522)      (231,502)       424,623        (225,603)      (118,842)      (127,507)       160,097          23,765        (26,800)         76,100        (92,974)       391,518     (171,200)

Cash Accounts
Operating Account
Ending Balance Operating Account                        338,591        107,088         531,711        306,109        187,267          59,760        219,857        243,622         216,822        292,922        199,948        591,465      420,265

Claims Processing Account
Ending Balance Claims Processing Account                 84,710          84,710         84,710         84,710          84,710         84,710         84,710          84,710         84,710         84,710         84,710          84,710       84,710

Merchant Account
Ending Balance Merchant Account                          97,166        137,166          17,166         45,166          85,166        125,166        165,166          33,166         73,166        113,166        153,166          21,166       61,166

Reserve Account
Ending Balance Reserve Account                        1,861,311       1,861,311      1,861,311      1,861,911      1,861,911       1,861,911      1,861,911      1,862,511       1,862,511      1,862,511      1,862,511       1,863,111    1,863,111
Operating + Reserve + Merchant accounts              2,297,068       2,105,565      2,410,188      2,213,186       2,134,344      2,046,837      2,246,934       2,139,299      2,152,499      2,268,599       2,215,625      2,475,742    2,344,542
                                                   *This Operations expense assumes the Court grants the Debtor’s proposed Motion to Pay Critical Vendors and that Penumbra pays the full amounts identified in the Motion.




                                                                                                                                                                                                                                           A
